Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	IN THE CLAIM: 
	Certain characters, symbols … are blurred.  For example, see claims 10 and 13-14. 
Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-15 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Claim 1 is directed to an abstract idea without significantly more.
Regarding step 1, claim 1 falls within one of the four statutory categories.  The claim recites a series of steps and, therefore, is a process.
Regarding step 2A prong 1, claim 1 recites an abstract idea – mathematics. All of the process explicitly say they are calculating something. The method steps are directed to mathematical relationships.   1 therefore recites the judicial exception of mathematical concepts.
not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  While the claim does include language limiting the mathematics to a particular use, determining a causality between a plurality of variables, and recites the particular data used and a particular calculated result, this specific claim terminology does nothing more than generally link the use of the judicial exception to a particular technological environment or field of use.
Regarding step 2B, the analysis is the same as for step 2A prong 2.  Claim 1 is therefore non-statutory.
Dependent claims 2-15 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend.  The claims are clearly all directed to mathematical steps of the mathematical characteristics.
Regarding dependent claim 33, it recites the additional limitation “computer program product”.  The limitation therefore recites mathematics, and the analysis for claim 1 applies equally to claim 33.

				Conclusion  

4.	Due to the new ground of rejection, the office action is made NON-FINAL.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182